Exhibit 10.1 Agreement with Cambria Capital






January 13, 2006




Mr. Ilan Kenig

Unity Wireless Corporation

7438 Fraser Park Drive
Suite 2300
Burnaby, British Columbia V5J 5B9




RE:  FINANCIAL ADVISORY / INVESTMENT BANKING AGREEMENT




Dear Mr. Kenig:




This letter confirms the terms upon which Unity Wireless Corporation together
with all subsidiaries, affiliates, successors and other controlled units, either
existing or formed subsequent to the execution of this engagement (the
“Company”), engages Cambria Capital LLC (“Cambria ”), to act as the exclusive
United States advisor for the Company in financial advisory, investment banking
and related transactions.  This Agreement will be deemed to be effective as of
the date set forth above.




1.

Scope of Engagement.




The Company hereby exclusively engages Cambria  (the “Engagement”) to identify
on an exclusive “best efforts” basis funding sources and secure financing for
the Company through a private placement of equity and/or debt in one or more
transactions with one or more investors and/or lenders (the “Financing”).




2.

Scope of Work.




In connection with the Engagement:

•

Cambria  will familiarize itself to the extent it deems appropriate with the
business, operations, financial condition and prospects of the Company;

•

Cambria  will identify and introduce potential sources of Financing for the
Company;

•

Cambria  will assist the Company and its Board of Directors in evaluating
Financing proposals;

•

Cambria  will assist the Company and its counsel in finalizing any Financing
arranged by Cambria ;

•

Cambria  will render such other financial advisory and investment banking
services as may, from time to time, be agreed upon by Cambria  and the Company;
and

•

If requested, Cambria  will participate in meetings of the Board of Directors of
the Company (either in person or by telephone, as appropriate).




3.

Company Responsibilities, Representations and Warranties.




In connection with the Engagement:

•

The Company agrees to cooperate with Cambria  and will furnish to Cambria  all
information and data concerning the Company (the “Information”) which Cambria
 reasonably deems appropriate for purposes of rendering its services hereunder,
and will provide Cambria  access to its officers, directors, employees and
advisors.

•

The Company represents and warrants to Cambria  that all Information included or
incorporated by reference in any documents (including the Confidential
Memorandum, if any) or otherwise made available to Cambria  by the Company to be
communicated to possible investors, lenders and/or other third parties in
connection with the Financing: (a) will be complete and correct and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading; and (b) any projected
financial information or other forward-looking information which the Company
provides to Cambria  will be made by the Company in good faith, based on
management’s best estimates at the time and based on facts and assumptions which
the Company believed were reasonable at the time.

•

The Company agrees to promptly notify Cambria , in writing, if the Company
believes that any Information that was previously provided to Cambria  has
become materially misleading or inaccurate in any way.

•

The Company acknowledges and agrees that, in rendering its services hereunder,
Cambria  will be using and relying on the Information (and information available
from public sources and other sources deemed reliable by Cambria ) without
independent investigation or verification thereof or independent appraisal or
evaluation of the Company or its business or assets, or any other party to the
Financing. Cambria  has no responsibility for the accuracy or completeness of
any information, including the contents of a Confidential Memorandum, if any,
regarding the Company.

•

The Company agrees it is solely responsible for the decision to accept a
Financing and acknowledges that Cambria  is not responsible for the due
diligence, legal, regulatory, compliance and success or failure of any
Financing.

•

Any advice rendered by Cambria  during the Engagement or in meetings with the
Company or its Board of Directors, as well as any written materials provided by
Cambria , are intended solely for the benefit and confidential use of the
Company and will not be reproduced, summarized, described or referred to or
given to any other person for any purpose without Cambria ’s prior written
consent.

•

The Company represents to Cambria  that the Company has not engaged in any
public or private offering of securities or taken or failed to take any action
that would cause any Financing not to qualify for an applicable exemption from
registration under the Securities Act of 1933, as amended (the “Act”). Further
the Company agrees not to solicit any offerees or take any action which might
jeopardize the availability of exemption under the Act.










4.

Fees.




4.1 Capital or Debt Financing.  As compensation for services rendered in
connection with each Financing completed by the Company, Cambria  will be paid
upon the closing for each such Financing a cash fee equal to 8% on any equity,
subordinated debt or convertible debt raised (“Capital / Debt Fee”) not
including exercise of Investor  warrants prior to any deductions or setoffs such
as fees, deposits, reserves, expenses, or other amounts withheld or paid by the
investor or lender, along with warrants described below.  Each transaction will
be considered on its own and not integrated for purposes of this fee
calculation.  To the extent that Cambria  has used any other agents or broker
dealers, Cambria  will pay them directly or at Cambria ’s option, the Company
will pay such third-party agents and reduce Cambria ’s Capital / Debt Fee by
such amount and Cambria  will indemnify and hold harmless the Company from any
claim made by any such agent or broker-dealer (used by Cambria ).  Any unpaid
expenses approved by the Company in accordance with Section 5 below will be
reimbursed to Cambria  as well at each closing of a capital or debt Financing.




4.2 Warrants.  Cambria  will receive warrants to purchase such number of shares
of common stock equal to 10% of the aggregate number of fully-diluted and/or
converted shares of common stock as are purchased by and/or issuable upon
conversion securities issued in a Financing.  With respect to any debt
financing, Cambria  will receive warrants to purchase such number of shares of
common stock equal to 10% of the principal amount of debt (on as-if-converted
basis).  In each case, the warrants shall be purchased for a nominal sum and
shall be exercisable for five (5) years, non callable, with a strike price equal
to the Exercise Price.  Unless otherwise agreed by the parties, “Exercise Price”
shall mean the 120% of the Conversion Price of common stock underlying the Notes
prior to the Closing Date. The terms of the warrants shall be set forth in one
or more agreements in form and substance reasonably satisfactory to Cambria  and
the Company.  The warrant agreements shall contain customary terms, including
without limitation, provisions for stock splits, and customary demand and
piggyback registration rights.




4.3 Follow-on Financing / Acquisition. For a period of twelve (12) months
following the date of this Agreement and if a Financing or related transaction
is completed with any party (i) which Cambria  has identified, (ii) in respect
of which Cambria  has rendered advice, or (iii) with which Cambria  has directly
or indirectly held discussions or furnished information regarding the Company,
including investors in any original Financing or related transaction (each a
“Cambria -Identified Party”)as set forth in Attachment A, Cambria  shall be
entitled to receive fees as set forth in this Section 4 with respect to any such
transaction.  If the Company enters into an acquisition or similar transaction
within twelve (12) months of the termination of this Agreement with any Cambria
-Identified Party, the Company and Cambria  shall negotiate compensation to be
paid to Cambria  as is customary for a transaction of such type and size.  In
the event that the Company consummates any transaction pursuant to this Section
4.3 (“Follow-on Transaction”), the Company hereby agrees to execute and deliver,
prior to closing of such Follow-on Transaction, an irrevocable instruction
letter to the party with whom such transaction is consummated (the “Third Party
Funder”) referencing the fees due and owing to Cambria  and instructing the
Third Party Funder to wire the fees directly to an account designated by Cambria
.  The Company hereby acknowledges that Cambria  intends to, and shall be
entitled to, send such Third Party Funder a letter (a) notifying them of the fee
arrangements between the Company and Cambria , and (b) providing notice that any
closing that does not include payment to Cambria  will constitute a breach by
the Company under this Agreement.










5.

Expenses.




The Company will reimburse Cambria , for all legal fees and expenses (in an
amount not to exceed to $10,000 with respect to a Financing) and other
out-of-pocket expenses (including independent experts retained by Cambria )
reasonably incurred by it in connection with its representation and services
hereunder solely for this transaction..  Cambria  shall submit an invoice to the
Company for all such fees and expenses. Such fees and expenses shall be due and
payable upon consummation of a Financing; provided however that in the even that
no Financing shall take place (for any reason) the Company shall still be
obligated to promptly pay to Cambria  all such fees and expenses referred to
above upon submission by Cambria  of statements to the Company. Cambria  shall
not incur any single expense (other than legal fees) in excess of $1,000 without
prior written approval from the Company.




6.

Scope of Responsibility.




Neither Cambria  nor any of its affiliates (nor any of their respective control
persons, directors, officers, employees or agents) shall be liable to the
Company or to any other person claiming through the Company for any claim, loss,
damage, liability, cost or expense suffered by the Company or any such person
arising out of or related to Cambria ’s Engagement hereunder except for a claim,
loss or expense that arises solely out of or is based solely upon any action or
failure to act by Cambria , other than an action or failure to act undertaken at
the request or with the consent of the Company, that is found in a final
judicial determination to constitute bad faith, willful misconduct or gross
negligence on the part of Cambria .




7.

Indemnification.




Since Cambria  will be acting on behalf of the Company in connection with its
engagement, the Company agrees to indemnify Cambria  as set forth in Exhibit A
to this Agreement.  Such indemnification agreement is an integral part of this
Agreement and the terms thereof are incorporated by reference herein.  Such
indemnification agreement shall survive any termination or completion of Cambria
’s engagement hereunder.




8.

Termination.




The term of this Agreement is six (6) months from the date hereof; provided,
however, that Cambria ’s Engagement hereunder may be terminated, with or without
cause, by either the Company or Cambria  upon thirty (30) days prior written
notice to the other party; provided, further, that such termination will not
affect Cambria ’s right to (a) expense reimbursement under Section 5, (b)
receipt of payment of any fees or compensation pursuant to Section 4, (c) the
indemnification contemplated by Section 7 above, and (d) any other compensation
due under any other provision of this Agreement.




9.

Right of First Refusal and Other Transactions






If, in the six months following completion of the Financing, the Company elects
to raise additional funds from a private placement of equity and/or debt to
United States Investors, Cambria, with the exception of a United States Top Tier
Investment Banks( in which case Cambria will receive participation rights) will
have the first right of refusal to secure such funds.  In addition, if in the
six months following the completion of the Financing, the Company seeks to
engage in any mergers and/or acquisitions transactions in the United States,
Cambria,  with the exception of a United States Top Tier Investment Banks or
Mark Mueller,  will have the right of first refusal to advise the Company on any
such transactions on mutually agreeable terms.  

 







10.

Governing Law; Jurisdiction; Waiver of Jury Trial.




10.1

This Agreement will be deemed made in New York and will be governed by the laws
of the State of New York without regard to the conflict of law principles
contained therein. The Company irrevocably submits to the jurisdiction of any
court of the State of New York, for the purpose of any suit, action or other
proceeding arising out of this Agreement, or any of the agreements or
transactions contemplated hereby, which is brought by or against the Company.
Each of the Company (and, to the extent permitted by law, on behalf of the
Company’s equity holders and creditors) and Cambria  hereby knowingly,
voluntarily and irrevocably waive any right it may have to a trial by jury in
respect of any claim based upon, arising out of or in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, any Financing or Acquisition).




10.2

Any dispute arising hereunder, if not settled by mutual agreement, shall, at
either party’s option, and, upon written notice by one party to the other, be
settled by final and binding arbitration in New York, New York.  The arbitration
shall be conducted in accordance with the Commercial Dispute Resolution
Procedures and Rules of the American Arbitration Association (“AAA Rules”) by a
single disinterested arbitrator appointed in accordance with such AAA Rules.




10.3

The arbitrator shall have authority to award relief under legal or equitable
principles, including interim or preliminary relief, and to allocate
responsibility for the costs of the arbitration and to award recovery of
attorneys’ fees and expenses in such manner as is determined by the arbitrators.




10.4

Judgment upon the award rendered by the arbitrators may be entered in any court
having personal and subject matter jurisdiction.  Each party hereby submits to
the in personam and subject matter jurisdiction of the federal and state courts
in the County of New York for the purpose of confirming any such award and
entering judgment thereon.




All proceedings under Sections 10.2 through 10.4 and all evidence given or
discovered pursuant hereto, shall be maintained in confidence by both parties,
except as required by law.




11.

No Rights in Equityholders, Creditors.




This Agreement does not create, and will not be construed as creating, rights
enforceable by any person or entity not a party hereto, except those entitled
thereto by virtue of Section 7 herein. The Company acknowledges and agrees that
(a) Cambria  will act as an independent contractor and is being retained solely
to assist the Company in its efforts to help with possible Financing(s), and
that, Cambria  is not being retained to advise the Company on, or to express any
opinion as to, the wisdom, desirability or prudence of consummating any
Financing; and (b) Cambria  is not and will not be construed as a fiduciary of
the Company or any affiliate thereof and will have no duties or liabilities to
the equity holders or creditors of the Company, and affiliates of the Company or
any other person by virtue of this Agreement and the retention of Cambria
 hereunder, all of which duties and liabilities are hereby expressly waived.
Neither equity holders nor creditors of the Company are intended beneficiaries
hereunder. The Company confirms that it will rely on its own counsel,
accountants and other similar expert advisors for legal (including compliance
with state and federal securities laws), accounting, tax and other similar
advice.




























12.

Cambria ; Other Activities.




12.1

It is understood and agreed that Cambria  and/or its affiliates may, from time
to time, make a market in, have a long or short position, buy and sell or
otherwise affect transactions for customer accounts and for their own respective
accounts in the securities of, or perform investment banking or other services
for, the Company and other entities which are or may be the subject of the
Engagement contemplated by this Agreement. This is to confirm that possible
investors identified or contacted by Cambria  could include entities in respect
of which Cambria  may have rendered or may in the future render services.




12.2

The Company acknowledges that Cambria  and its affiliates are in the business of
providing financial services and consulting advice to others.  Nothing herein
contained shall be construed to limit or restrict Cambria  in conducting such
business with respect to others, or in rendering such advice to others, except
as such advice may relate to matters relating to the Company’s business and
properties which information shall be confidential.




12.3

The Company shall not make or issue any public announcements or other
communications regarding or relating to this Agreement without the prior
approval of Cambria , except as required by law.




13.

Miscellaneous.




13.1

This Agreement may not be modified or amended except in writing executed in
counterparts, each of which will be deemed an original and all of which will
constitute one and the same instrument.




13.2

This Agreement supersedes all prior agreements between the parties concerning
the subject matter hereof.




13.3

Neither party may assign this Agreement without the prior written consent of the
other party.




13.4

If any provision of this Agreement shall for any reason be held invalid or
unenforceable by any court, governmental agency or arbitrator of competent
jurisdiction, such invalidity or unenforceability shall not affect any other
provision hereof, but this Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.




13.5

The provisions contained in Sections 3, 4, 5, 7, 8, 9, 10, 11 and 13 shall
survive expiration or termination of this Agreement.




13.6

All notices, requests, demands and other communications hereunder shall be given
in writing and shall be (a) personally delivered; (b) sent by telecopier; (c)
sent by an internationally-recognized overnight courier, or (d) sent to the
parties at their respective addresses indicated herein by registered or
certified mail, return receipt requested and postage prepaid.  The respective
addresses to be used for all such notices, demands or requests are as follows:




If to the Company,




Unity Wireless Corporation

7438 Fraser Park Drive


Suite 2300


Burnaby, British Columbia V5J 5B9




Telecopier:

 



Attention: Ilan Kenig







Or to such other person or address as the Company shall designate in writing to
the other party.




If to Cambria ,




Cambria Capital LLC

830 Third Avenue, 14th Floor

New York, New York  10022

Telecopier: (212) 581-7010

Attention: David Fuchs




with a copy to:




The same address listed above for Cambria , Attn: General Counsel.




If personally delivered or delivered via internally-recognized overnight
courier, such communication shall be deemed delivered upon actual receipt; if
transmitted by telecopier pursuant to this Section 13, such communication shall
be deemed delivered the next business day after transmission (and sender shall
bear the burden of proof of delivery); and if sent by mail pursuant to this
Section 13, such communication shall be deemed delivered as of the fifth (5th)
business day following deposit of such communication in the mail.  Either party
to this Agreement may change its address at any time by giving notice thereof in
accordance with this Section 13.




If the foregoing correctly sets forth our Agreement, please so indicate by
signing below and returning an executed copy to Cambria Capital LLC. This
Agreement may be executed by the exchange by facsimile/telecopy or
e-mail/electronic signature between the Parties of signed counterparts of this
Agreement. We look forward to working with you and the rest of the management
team in a long-term relationship that assists the Company in achieving its
business goals.










Sincerely,

ACCEPTED AND APPROVED:







Cambria Capital LLC

Unity Wireless Corporation












_________________________

________________________

David Fuchs

Ilan Kenig

President

President, Director and CEO
















Exhibit 10.1 Agreement with Cambria Capital






EXHIBIT A – INDEMNIFICATION PROVISIONS




In connection with our engagement of Cambria  as our consultant and advisor, the
Company hereby agrees to indemnify and hold Cambria  and its affiliates (which,
purposes of this indemnity, shall include Cambria Capital Group LLC, a Delaware
limited liability company) and the directors, officers, partners, shareholders,
members, employees and agents of Cambria  and each other person, if any,
controlling Cambria  or any of its affiliates (collectively the “Indemnified
Persons”), harmless from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including, but not limited to, fees and expenses of
counsel) which are (A) related to or arise out of (i) any actions taken or
omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company, or (ii) any actions taken or omitted to be
taken by any Indemnified Person in connection with the Company’s engagement of
Cambria  pursuant to this Agreement between the Cambria  and the Company, or (B)
otherwise related to or arising out of Cambria ’s activities on our behalf
pursuant to Cambria ’s engagement under this Agreement, and the Company shall
reimburse any Indemnified Person for all expenses (including, but not limited
to, fees and expenses of counsel) as incurred by such Indemnified Person in
connection with investigating, preparing or defending any such claim, action,
suit or proceeding (collectively a “Claim”), whether or not in connection with
pending or threatened litigation in which any Indemnified Person is a party.
 The Company will not, however, be responsible for any Claim which is finally
judicially determined to have resulted exclusively from the gross negligence or
willful misconduct of any person seeking indemnification hereunder.  The Company
further agrees that no Indemnified Person shall have any liability to the
Company for or in connection with Cambria ’s engagement under the Agreement
except for any Claim incurred by the Company solely as a direct result of any
Indemnified Person’s gross negligence or willful misconduct.




The Company further agrees that it will not, without the prior written consent
of Cambria  settle, compromise or consent to the entry of any judgment in any
pending or threatened Claim in respect of which indemnification may be sought
hereunder (whether or not any Indemnified Person is an actual or potential party
to such Claim), unless such settlement, compromise or consent includes a legally
binding, unconditional, and irrevocable release of each Indemnified Person
hereunder from any and all liability arising out of such Claim.




Promptly upon receipt by an Indemnified Person of notice of any complaint or the
assertion or institution of any Claim with respect to which indemnification is
being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution, but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, unless, and only to the extent that, such failure results in the
forfeiture by it of substantial rights and defenses, and such failure to so
notify the Company will not in any event relieve it from any other obligation or
liability it may have to any Indemnified Person otherwise than under this
Agreement.  If the Company so elects or is requested by such Indemnified Person,
it will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel.  In the event, however, that such Indemnified
Person reasonably determines in its sole judgment that having common counsel
would present such counsel with a conflict of interest or such Indemnified
Person concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend it in any such Claim and the Company shall pay the
reasonable fees and expenses of such counsel.  Notwithstanding anything herein
to the contrary, if the Company fails timely or diligently to defend, contest,
or otherwise protect against any Claim, the relevant Indemnified Party shall
have the right, but not the obligation, to defend, contest, compromise, settle,
assert crossclaims or counterclaims, or otherwise protect against the same, and
shall be fully indemnified by the Company therefor, including, but not limited
to, for the fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof.  In any Claim in which the
Company assumes the defense, the Indemnified Person shall have the right to
participate in such defense and to retain its own counsel therefor at its own
expense.




The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason, then (whether or
not Cambria  is the Indemnified Person) the Company and Cambria  shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Cambria , on the other, in connection with Cambria ’s
engagement by the Company under the Agreement, subject to the limitation that in
no event shall the amount of Cambria ’s contribution to such Claim exceed the
amount of fees actually received by Cambria  from the Company pursuant to
Cambria ’s engagement under the Agreement.  The Company hereby agrees that the
relative benefits to it, on the one hand, and Cambria , on the other hand, with
respect to Cambria ’s engagement under the Agreement shall be deemed to be in
the same proportion as (a) the total value paid or proposed to be paid or
received by the Company or its stockholders as the case may be, pursuant to the
transaction (whether or not consummated) for which Cambria  is engaged to render
services bears to (b) the fee paid or proposed to be paid to Cambria  in
connection with such engagement.




The Company’s indemnity, reimbursement and contribution obligations under this
Agreement shall be in addition to, and shall in no way limit or otherwise
adversely affect any rights that an Indemnified Party may have at law or at
equity.




Should Cambria , or any of its directors, officers, partners, shareholders,
members, agents or employees, be required or be requested by the Company to
provide documentary evidence or testimony in connection with any proceeding
arising from or relating to Cambria ’s engagement under the Agreement, the
Company agrees to pay all reasonable expenses (including, but not limited to,
fees and expenses of counsel) in complying therewith and customary fees for
sworn testimony or preparation thereof, payable in advance.














